Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/052,919 filed on 11/04/2020. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a national stage entry of PCT international application no. PCT/KR2019/005910 filed on 05/17/2019, which claims priority to Korean application no. KR10-2019-0057396 filed on 05/16/2019, and Korean applications. KR10-2018-0056363, KR10-2018-0056370, KR10-2015-0056360, KR10-2018-0056371, and KR10-2018-0056366 filed on 05/16/2018. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 8, 13 and 19 are objected to because of the following informalities:  
Claims 8, 13 and 19 recite in line 2 – 3, “at 2bB intervals”; it should read as “at 2dB intervals”.  
Appropriate corrections are required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (KANG hereinafter referred to KANG) (US  2020/0099435 A1) in view of Zhou et al. (Zhou hereinafter referred to Zhou) (US 2019/0215136 A1) (relies on filing date of US provisional application no. 62/614,045 that properly supports all citations).

Regarding claim 1, KANG teaches a method of a terminal for transmitting channel state information (Title, METHOD FOR MEASURING AND REPORTING CHANNEL STATE INFORMATION IN WIRELESS COMMUNICATION SYSTEM AND DEVICE FOR SAME) for one or more beams ([0119], CSI reporting support for N1 beam), the method (Fig.13) comprising: 
receiving channel state information (CSI) reporting configuration information from a base station (Fig.13, S1305. [0338], eNB transmits CSI reporting setting information related to the CSI report to the UE); 
determining group-based beam reporting based on the CSI reporting configuration information ([0106], N≥1 reporting setting; [0110] – [0112], Reporting setting includes at least: Information indicating selected beam, L1 measurement reporting; [0119], NR supports a next beam report considering L group with L>1. [0120], Information indicating minimal groups; [0123], The group-based beam reporting is configured on a UE-by-UE basis. Therefore, CSI reporting configuration information provides group-based beam reporting configuration); 
measuring reference signal received power (RSRP) for one or more channel state information reference signals (CSI-RS) ([0121], Measurement quantity (L1 RSRP and CSI reporting support (when the CSI-RS is for CSI acquisition)) for N1 beam; [0216], CSI reporting method in consideration of a computation of a terminal is equally or similarly applied to beam reporting based on CRI, Synchronization Signal Block (SSB)-ID, and/or L1-RSRP. Therefore, RSRP is measured for one or more CSI-RS) received through one or more CSI-RS resources (Fig.13, S1310. [0339], eNB transmits a channel state information reference signal (CSI-RS) to the UE. Therefore, CSI-RS is received through one or more CSI-RS resources); and 
transmitting, to the base station, the channel state information based on one or more CSI-RS RSRP measurement results obtained by the measurement (Fig.13, S1320. [0341], eNB receives a CSI report generated based on measurement of the CSI-RS from the UE).
KANG does not specifically teach
determining whether group-based beam reporting is configured;
transmitting, the channel state information including a value in a table configured in advance based on whether the group-based beam reporting is configured.
However, Zhou teaches (Title, Beam Report With Multiple Cells) 
receiving channel state information (CSI) reporting configuration information from a base station (Fig.31 and [0301], a wireless device (UE) receives from a base station (gNB), at least one RRC message comprising configuration parameters comprises at least one of: a reference signal (RS) resource setting; and/or a CSI reporting setting for L1-RSRP reporting); 
determining whether group-based beam reporting is configured based on the CSI reporting configuration information ([0301], the CSI report setting for L1-RSRP reporting comprises parameters indicating at least one of: an indicator indicating whether a group-based beam reporting is supported); 
[0217], A wireless device uses a CSI-RS in a multi-beam system for estimating the beam quality of the links between the wireless device and a base station; A wireless device reports a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS); and 
transmitting, to the base station, the channel state information including a value in a table ([0332], valid CSI report is an CSI value correspond to a value other than CQI index=0 (out of range) in a CQI table; the invalid CSI report is an CQI value correspond to CQI index=0 (out of range) in the CQI table. Therefore, CSI includes a value in a table) configured in advance based on whether the group-based beam reporting is configured and one or more CSI-RS RSRP measurement results obtained by the measurement ([0217], based on a measurement of a CSI-RS, a wireless device reports CSI for downlink channel adaption. [0331], UE starts a valid beam report for the activated SCell at subframe n+k+m. The value m is configured by an RRC message,…a predefined value. The valid beam report is a L1-RSRP value measured on one or more RS resources, greater than the predefined threshold, or the configured threshold. Here, the predefined threshold is configured in advance. As mentioned above, L1-RSRP reporting comprises parameters that indicates whether a group-based beam reporting is configured; therefore, the L1-RSRP measured value is configured in advance based on whether the group-based beam reporting is configured and one or more CSI-RS RSRP measurement).
Zhou, [0317]).

Regarding claim 14, KANG teaches a terminal for transmitting channel state information (Title, METHOD FOR MEASURING AND REPORTING CHANNEL STATE INFORMATION IN WIRELESS COMMUNICATION SYSTEM AND DEVICE FOR SAME) for one or more beams ([0119], CSI reporting support for N1 beam), the terminal (Fig.14 and [0347], UE 1420) comprising: 
a receiver (Fig.14 and [0351], communication module (or RF unit) 1423) receiving channel state information (CSI) reporting configuration information from a base station (Fig.13, S1305. [0338], eNB transmits CSI reporting setting information related to the CSI report to the UE); 
a controller (Fig.14 and [0351], processor 1421 implements a function, a process, and/or a method which are proposed in Fig.13) determining group-based beam reporting based on the CSI reporting configuration information ([0106], N≥1 reporting setting; [0110] – [0112], Reporting setting includes at least: Information indicating selected beam, L1 measurement reporting; [0119], NR supports a next beam report considering L group with L>1. [0120], Information indicating minimal groups; [0123], The group-based beam reporting is configured on a UE-by-UE basis. Therefore, CSI reporting configuration information provides group-based beam reporting configuration); and measuring reference signal received power (RSRP) for one or more channel state information reference signals (CSI-RS) ([0121], Measurement quantity (L1 RSRP and CSI reporting support (when the CSI-RS is for CSI acquisition)) for N1 beam; [0216], CSI reporting method in consideration of a computation of a terminal is equally or similarly applied to beam reporting based on CRI, Synchronization Signal Block (SSB)-ID, and/or L1-RSRP. Therefore, RSRP is measured for one or more CSI-RS) received through one or more CSI-RS resources (Fig.13, S1310. [0339], eNB transmits a channel state information reference signal (CSI-RS) to the UE. Therefore, CSI-RS is received through one or more CSI-RS resources); and 
a transmitter (Fig.14 and [0351], communication module (or RF unit) 1423) transmitting, to the base station, the channel state information based on one or more CSI-RS RSRP measurement results obtained by the measurement (Fig.13, S1320. [0341], eNB receives a CSI report generated based on measurement of the CSI-RS from the UE).
KANG does not specifically teach
determining whether group-based beam reporting is configured;
transmitting, the channel state information including a value in a table configured in advance based on whether the group-based beam reporting is configured.
However, Zhou teaches (Title, Beam Report With Multiple Cells) 
receiving channel state information (CSI) reporting configuration information from a base station (Fig.31 and [0301], a wireless device (UE) receives from a base station (gNB), at least one RRC message comprising configuration parameters comprises at least one of: a reference signal (RS) resource setting; and/or a CSI reporting setting for L1-RSRP reporting); 
determining whether group-based beam reporting is configured based on the CSI reporting configuration information ([0301], the CSI report setting for L1-RSRP reporting comprises parameters indicating at least one of: an indicator indicating whether a group-based beam reporting is supported); 
measuring reference signal received power (RSRP) for one or more channel state information reference signals (CSI-RS) ([0217], A wireless device uses a CSI-RS in a multi-beam system for estimating the beam quality of the links between the wireless device and a base station; A wireless device reports a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS); and 
transmitting, to the base station, the channel state information including a value in a table ([0332], valid CSI report is an CSI value correspond to a value other than CQI index=0 (out of range) in a CQI table; the invalid CSI report is an CQI value correspond to CQI index=0 (out of range) in the CQI table. Therefore, CSI includes a value in a table) configured in advance based on whether the group-based beam reporting is configured and one or more CSI-RS RSRP measurement results obtained by the measurement ([0217], based on a measurement of a CSI-RS, a wireless device reports CSI for downlink channel adaption. [0331], UE starts a valid beam report for the activated SCell at subframe n+k+m. The value m is configured by an RRC message,…a predefined value. The valid beam report is a L1-RSRP value measured on one or more RS resources, greater than the predefined threshold, or the configured threshold. Here, the predefined threshold is configured in advance. As mentioned above, L1-RSRP reporting comprises parameters that indicates whether a group-based beam reporting is configured; therefore, the L1-RSRP measured value is configured in advance based on whether the group-based beam reporting is configured and one or more CSI-RS RSRP measurement).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KANG as mentioned above and further incorporate the teaching of Zhou. The motivation for doing so would have been to provide a method to improve data transmission latency for a SCell when the SCell is configured with multiple beams, thereby, improve power consumption of channel state information reporting (Zhou, [0317]).

Regarding claims 9 and 20, combination of KANG and Zhou teaches all the features with respect to claims 1 and 14, respectively as outlined above.
KANG does not specifically teach
wherein when it is determined that the group-based beam reporting is used, the channel state information includes one value of 7 bits indicating a largest value of a plurality of CSI-RS RSRP measurement results and one or more values of 4 bits indicating a difference from the largest value.
However, Zhou teaches
[0305], RSRP value is defined by a 7-bit value in a range of [440,−44] dbm with 1 dB step size; the UE determines the RSRP report that is the best RSRP measurement among the set of RS resources configured by the RRC message. Here, the best RSRP measurement is a largest value of a plurality of CSI-RS RSRP measurement results) and one or more values of 4 bits indicating a difference from the largest value ([0308], UE transmits the RSRP report for more than one RS; e.g. a first RSRP value; and/or a second RSRP value. The first RSRP value corresponds to a first RS having the best L1-RSRP measurement result. The first RSRP value is a L1-RSRP having a 4-bit value. The second RSRP value is a difference of L1-RSRP value between the first RS and a at least second RS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG and Zhou as mentioned claims 1 and 14 and further incorporate the teaching of Zhou. The motivation for doing so would have been to provide a method to improve data transmission latency for a SCell when the SCell is configured with multiple beams, thereby, improve power consumption of channel state information reporting (Zhou, [0317]).

Claims 2 – 4, 6 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of Zhou and further in view of Nokia (“Remaining Details on Beam Measurement and Reporting”, R1-1802562, 3GPP TSG RAN WG1 #92, Athens, Greece, 2018.02.16) (cited in IDS).

Regarding claim 2, combination of KANG and Zhou teaches all the features with respect to claim 1 as outlined above.
KANG does not specifically teach
wherein the table configured in advance includes a table for indicating the one or more CSI-RS RSRP measurement results and a table for indicating at least one differential CSI-RS RSRP measurement result.
However, Nokia teaches (Title, Remaining Details on Beam Measurement and Reporting)
wherein the table configured in advance includes a table for indicating the one or more CSI-RS RSRP measurement results (Pg.3, Table 1, measured L1-RSRP values for non-differential based reporting) and a table for indicating at least one differential CSI-RS RSRP measurement result (Pg.4, Table 2, measured relative L1-RSRP offset values with respect to the largest value for differential based reporting).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG and Zhou as mentioned in claim 1 and further incorporate the teaching of Nokia. The motivation for doing so would have been to provide support of both differential and non-differential based L1-RSRP reporting for group based reporting to reduce signaling overhead (Nokia, Pg.4, section 3).

Regarding claims 3 and 15, combination of KANG and Zhou teaches all the features with respect to claims 1 and 14, respectively as outlined above.
KANG does not specifically teach
wherein the CSI reporting configuration information includes a group-based beam reporting parameter indicating whether group-based beam reporting is used.
However, Zhou teaches
wherein the CSI reporting configuration information includes a group-based beam reporting parameter indicating whether group-based beam reporting is used ([0301], the CSI report setting for L1-RSRP reporting comprises parameters indicating at least an indicator indicating whether a group-based beam reporting is supported).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG and Zhou as mentioned claims 1 and 14 and further incorporate the teaching of Zhou. The motivation for doing so would have been to provide a method to improve data transmission latency for a SCell when the SCell is configured with multiple beams, thereby, improve power consumption of channel state information reporting (Zhou, [0317]).
The combination of KANG and Zhou does not specifically teach
wherein when the group-based beam reporting parameter is set to disablement, the group-based beam reporting parameter further includes a value indicating a number of the measured CSI-RS resources to be included in the channel state information.
Title, Remaining Details on Beam Measurement and Reporting)
wherein when the group-based beam reporting parameter is set to disablement, the group-based beam reporting parameter further includes a value indicating a number of the measured CSI-RS resources to be included in the channel state information (Pg.3, section 2, L1-RSRP beam reporting for non-group based operation. Table 1, shows measured L1-RSRP values (i.e. a number of the measured CSI-RS resources)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG and Zhou as mentioned in claims 1 and 14 and further incorporate the teaching of Nokia. The motivation for doing so would have been to provide support of both differential and non-differential based L1-RSRP reporting for group based reporting to reduce signaling overhead (Nokia, Pg.4, section 3).

Regarding claim 4, combination of KANG, Zhou and Nokia teaches all the features with respect to claim 3 as outlined above.
KANG further teaches
it is determined that the group-based beam reporting is used, when the group-based beam reporting parameter is set to enablement ([0123], The group-based beam reporting is configured on a UE-by-UE basis; the group-based beam reporting is turned off on the UE-by-UE basis (e.g., when L=1 or N1=1). Since, the group-based beam reporting is turned off when L=1 or N1=1; therefore, it is obvious that the group-based beam reporting parameter is turned on/ set to enablement), or the value indicating the number of the measured CSI-RS resources to be included in channel state information is set as a value exceeding 1 (Due to alternating language “or” in the claim, examiner addresses one limitation only).
KANG does not specifically teach
wherein the determining for whether the group-based beam reporting is configured.
However, Zhou teaches
wherein the determining for whether the group-based beam reporting is configured ([0301], the CSI report setting for L1-RSRP reporting comprises parameters indicating at least an indicator indicating whether a group-based beam reporting is supported).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG and Zhou as mentioned claim 3 and further incorporate the teaching of Zhou. The motivation for doing so would have been to provide a method to improve data transmission latency for a SCell when the SCell is configured with multiple beams, thereby, improve power consumption of channel state information reporting (Zhou, [0317]).

Regarding claim 16, combination of KANG, Zhou and Nokia teaches all the features with respect to claim 15 as outlined above.
KANG further teaches
[0123], The group-based beam reporting is configured on a UE-by-UE basis; the group-based beam reporting is turned off on the UE-by-UE basis (e.g., when L=1 or N1=1). Since, the group-based beam reporting is turned off when L=1 or N1=1; therefore, it is obvious that the group-based beam reporting parameter is turned on/ set to enablement), or the value indicating the number of the measured CSI-RS resources to be included in channel state information is set as a value exceeding 1 (Due to alternating language “or” in the claim, examiner addresses one limitation only), the controller determines that the group-based beam reporting is used ([0106], N≥1 reporting setting; [0110] – [0112], Reporting setting includes at least: Information indicating selected beam, L1 measurement reporting; [0119], NR supports a next beam report considering L group with L>1. [0120], Information indicating minimal groups).

Regarding claims 6 and 17, combination of KANG and Zhou teaches all the features with respect to claims 1 and 14, respectively as outlined above.
KANG does not specifically teach
wherein when it is determined that the group-based beam reporting is not used, the channel state information is transmitted by including a value of 7 bits corresponding to a section in which the one CSI-RS RSRP measurement result is included from the table configured in advance in which values in the range of [−140, −44] dBm are broken down and set at 1 dB intervals.
Title, Remaining Details on Beam Measurement and Reporting)
wherein when it is determined that the group-based beam reporting is not used, the channel state information is transmitted by including a value of 7 bits corresponding to a section in which the one CSI-RS RSRP measurement result is included from the table configured in advance in which values in the range of [−140, −44] dBm are broken down and set at 1 dB intervals (Pg.3, section 2, L1-RSRP beam reporting for non-group based operation. Table 1, shows measured L1-RSRP measurement result in the range of [−140, −44] dBm and set at 1 dB intervals).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG and Zhou as mentioned in claims 1 and 14 and further incorporate the teaching of Nokia. The motivation for doing so would have been to provide support of both differential and non-differential based L1-RSRP reporting for group based reporting to reduce signaling overhead (Nokia, Pg.4, section 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of Zhou in view of Nokia and further in view of Jeon et al. (Jeon hereinafter referred to Jeon) (US 2019/0215781 A1) (relies on filing date of US provisional application no. 62/616,189 that properly supports all citations).

Regarding claim 5, combination of KANG, Zhou and Nokia teaches all the features with respect to claim 3 as outlined above.

it is determined that the group-based beam reporting is not used, when the group-based beam reporting parameter is set to the disablement ([0123], The group-based beam reporting is configured on a UE-by-UE basis; the group-based beam reporting is turned off on the UE-by-UE basis (e.g., when L=1 or N1=1). Here, the group-based beam reporting parameter is turned off/ set to disablement).
KANG does not specifically teach
wherein the determining for whether the group-based beam reporting is configured.
However, Zhou teaches
wherein the determining for whether the group-based beam reporting is configured ([0301], the CSI report setting for L1-RSRP reporting comprises parameters indicating at least an indicator indicating whether a group-based beam reporting is supported).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG and Zhou as mentioned claim 3 and further incorporate the teaching of Zhou. The motivation for doing so would have been to provide a method to improve data transmission latency for a SCell when the SCell is configured with multiple beams, thereby, improve power consumption of channel state information reporting (Zhou, [0317]).
The combination of KANG, Zhou and Nokia does not specifically teach

However, Jeon teaches (Title, Power Control For Channel State Information)
wherein it is determined that the group-based beam reporting is not used, when the group-based beam reporting parameter is set to the disablement and the value indicating the number of the measured CSI-RS resources to be included in channel state information is set as 1 ([0172], if the wireless device is configured with the higher layer parameter ReportQuantity set to ‘CRI/RSRP’ and the wireless device is configured with the higher layer parameter group-based-beam-reporting set to ‘OFF’, the wireless device reports in a single report for each report setting. Here, the single report is considered as number of the measured CSI-RS resources to be included in channel state information is set as 1)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG, Zhou and Nokia as mentioned claim 3 and further incorporate the teaching of Jeon. The motivation for doing so would have been to provide systems, apparatuses, and methods for wireless communications to improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency (Jeon, Abstract and [0002]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of Nokia (“Remaining Details on Beam Measurement and Reporting”, R1-1802562, 3GPP TSG RAN WG1 #92, Athens, Greece, 2018.02.16) (cited in IDS).

Regarding claim 10, KANG teaches a method of a base station for receiving channel state information (Title, METHOD FOR MEASURING AND REPORTING CHANNEL STATE INFORMATION IN WIRELESS COMMUNICATION SYSTEM AND DEVICE FOR SAME) for one or more beams ([0119], CSI reporting support for N1 beam), the method (Fig.13) comprising: 
transmitting channel state information (CSI) reporting configuration information to a terminal (Fig.13, S1305. [0338], eNB transmits CSI reporting setting information related to the CSI report to the UE); and
when it is determined that group-based beam reporting is used based on the CSI reporting configuration information ([0106], N≥1 reporting setting; [0110] – [0112], Reporting setting includes at least: Information indicating selected beam, L1 measurement reporting; [0119], NR supports a next beam report considering L group with L>1. [0120], Information indicating minimal groups; [0123], The group-based beam reporting is configured on a UE-by-UE basis. Therefore, CSI reporting configuration information provides group-based beam reporting configuration), receiving channel state information including channel state information reference signals (CSI-RS) reference signal received power (RSRP) measurement results ([0121], Measurement quantity (L1 RSRP and CSI reporting support (when the CSI-RS is for CSI acquisition)) for N1 beam; [0216], CSI reporting method in consideration of a computation of a terminal is equally or similarly applied to beam reporting based on CRI, Synchronization Signal Block (SSB)-ID, and/or L1-RSRP. Fig.13, S1320. [0341], eNB receives a CSI report generated based on measurement of the CSI-RS from the UE).
KANG does not specifically teach
two or more channel state information reference signal (CSI-RS) reference signal received power (RSRP) measurement results, the two or more CSI-RS RSRP measurement results being included in the channel state information as values in a table configured in advance in the terminal, the table configured in advance including a table for indicating one of the CSI-RS RSRP measurement results and a table for indicating at least one differential CSI-RS RSRP measurement result.
However, Nokia teaches (Title, Remaining Details on Beam Measurement and Reporting)
the channel state information including two or more channel state information reference signal (CSI-RS) reference signal received power (RSRP) measurement results (Pg. 3, L1-RSRP beam reporting, Table 1 and Table 2), the two or more CSI-RS RSRP measurement results being included in the channel state information as values in a table configured in advance in the terminal (the tables provide mapping values L1-RSRP measurement; therefore, it is configured in advance in the terminal), the table configured in advance including a table for indicating one of the CSI-RS RSRP measurement results (Pg.3, Table 1, measured L1-RSRP values for non-differential based reporting) and a table for indicating at least one differential Pg.4, Table 2, measured relative L1-RSRP offset values with respect to the largest value for differential based reporting).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KANG as mentioned above and further incorporate the teaching of Nokia. The motivation for doing so would have been to provide support of both differential and non-differential based L1-RSRP reporting for group based reporting to reduce signaling overhead (Nokia, Pg.4, section 3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of Nokia and further in view of Zhou.

Regarding claim 11, combination of KANG and Nokia teaches all the features with respect to claim 10 as outlined above.
KANG does not specifically teach
wherein the CSI reporting configuration information includes a group-based beam reporting parameter indicating whether group-based beam reporting is configured, and when the group-based beam reporting parameter is set to disablement, the group-based beam reporting parameters may further include a value indicating the number of measured CSI-RS resources to be included in channel state information.
However, Nokia teaches (Title, Remaining Details on Beam Measurement and Reporting)
Pg.3, section 2, L1-RSRP beam reporting for non-group based operation. Table 1, shows measured L1-RSRP values (i.e. a number of the measured CSI-RS resources)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KANG as mentioned in claims 10 and further incorporate the teaching of Nokia. The motivation for doing so would have been to provide support of both differential and non-differential based L1-RSRP reporting for group based reporting to reduce signaling overhead (Nokia, Pg.4, section 3).
The combination of KANG and Nokia does not specifically teach
wherein the CSI reporting configuration information includes a group-based beam reporting parameter indicating whether group-based beam reporting is configured.
However, Zhou teaches (Title, Beam Report With Multiple Cells) 
wherein the CSI reporting configuration information includes a group-based beam reporting parameter indicating whether group-based beam reporting is used ([0301], the CSI report setting for L1-RSRP reporting comprises parameters indicating at least an indicator indicating whether a group-based beam reporting is supported).
Zhou, [0317]).

Claim 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of Nokia and further in view of Jeon.

Regarding claim 12, combination of KANG and Nokia teaches all the features with respect to claim 10 as outlined above.
KANG does not specifically teach
wherein the channel state information includes a value of 7 bits corresponding to a section in which a CSI-RS RSRP measurement result having a largest value of the two or more CSI-RS RSRP measurement results is included, from the table for indicating the one CSI-RS RSRP measurement result in which values in the range of [−140, −44] dBm are broken down and set at 1 dB intervals, and for remaining CSI-RS RSRP measurement results except for the CSI-RS RSRP measurement result having the largest value of the two or more CSI-RS RSRP measurement results, includes values in 4 bits selected using the table for indicating the at least one differential CSI-RS RSRP measurement result.

wherein the channel state information includes a value of 7 bits corresponding to a section in which a CSI-RS RSRP measurement result having the two or more CSI-RS RSRP measurement results is included, from the table for indicating the one CSI-RS RSRP measurement result in which values in the range of [−140, −44] dBm are broken down and set at 1 dB intervals (Pg.3, section 2, Table 1, 7-bit L1-RSRP values for non-differential based reporting), and for remaining CSI-RS RSRP measurement results, includes values in 4 bits selected using the table for indicating the at least one differential CSI-RS RSRP measurement result (Pg.4, section 2, Table 2, 4-bit relative offset values with respect to the maximum L1-RSRP value for differential based reporting).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KANG as mentioned in claims 10 and further incorporate the teaching of Nokia. The motivation for doing so would have been to provide support of both differential and non-differential based L1-RSRP reporting for group based reporting to reduce signaling overhead (Nokia, Pg.4, section 3).
The combination of KANG and Nokia does not specifically teach
a CSI-RS RSRP measurement result having a largest value of the two or more CSI-RS RSRP measurement results, and for remaining CSI-RS RSRP measurement results except for the CSI-RS RSRP measurement result having the largest value of the two or more CSI-RS RSRP measurement results, includes values in 4 bits.
However, Jeon teaches (Title, Beam Report With Multiple Cells) 
[0172], The wireless device uses largest L1-RSRP and differential L1-RSRP based reporting, e.g., if the higher layer parameter is configured to be larger than one, the largest value of L1-RSRP is a 7-bit value) is included, for indicating the one CSI-RS RSRP measurement result in which values in the range of [−140, −44] dBm are broken down and set at 1 dB intervals ([0172], The reported L1-RSRP value is defined by a 7-bit value in the range [−140, −44] dBm with 1 dB step size), and for remaining CSI-RS RSRP measurement results except for the CSI-RS RSRP measurement result having the largest value of the two or more CSI-RS RSRP measurement results, includes values in 4 bits indicating the at least one differential CSI-RS RSRP measurement result ([0172], the differential L1-RSRP uses a 4-bit value. The differential L1-RSRP values are computed with 2 dB step size with a reference to the largest L1-RSRP value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG and Nokia as mentioned claim 10 and further incorporate the teaching of Jeon. The motivation for doing so would have been to provide systems, apparatuses, and methods for wireless communications to improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency (Jeon, Abstract and [0002]).

Regarding claim 13, combination of KANG, Nokia and Jeon teaches all the features with respect to claim 12 as outlined above.
KANG does not specifically teach
wherein the table for indicating the at least one differential CSI-RS RSRP measurement result is made up of 16 sections broken down at 2 bB intervals indicating a difference from the CSI-RS RSRP measurement result having the largest value of the two or more CSI-RS RSRP measurement results.
However, Nokia teaches
wherein the table for indicating the at least one differential CSI-RS RSRP measurement result is made up of 16 sections broken down at 2 bB intervals indicating a difference from the CSI-RS RSRP measurement result having the largest value of the two or more CSI-RS RSRP measurement results (Pg.4, Table 2 shows 0 – 15 (i.e. 16 sections) broken down at 2 dB intervals indicating a difference from the CSI-RS RSRP measurement result).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KANG, Nokia and Jeon as mentioned claim 12 and further incorporate the teaching of Nokia. The motivation for doing so would have been to provide support of both differential and non-differential based L1-RSRP reporting for group based reporting to reduce signaling overhead (Nokia, Pg.4, section 3).



Allowable Subject Matter
Claims 7 – 8 and 18 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Liou (Pub. No. US 2018/0368142 A1) – “METHOD AND APPARATUS FOR BEAM MANAGEMENT IN UNLICENSED SPECTRUM IN A WIRELESS COMMUNICATION SYSTEM” discloses a method for beam management, beam reporting, CSI acquisition and reporting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474